Title: To John Adams from Wilhem & Jan Willink, 14 October 1782
From: Willink, Wilhem & Jan (business)
To: Adams, John



Sir
Amsterdam Oct: 14. 1782

In answer to your most esteemed favoúr of 12 Curr. we shall have tomorrow morning a conversation with M. Charles Storer to be ac­quainted with the articles, he chuses to fill up the trunck which we have received bÿ your Excellency’s order, and we shall take the utmost Care to procure the best goods at the lowest rate and sent it, if possible by Cap: Coffin to the Address of Isaac Smith Esqr. of Boston to be forwarded to Mrs. Adams of Braintree.
We beg leave to ask, if your Excellencÿ wants a coach with four places together with foúr horses and to keep these horses with the Coachman the whole journeÿ along with him at Paris in that case we have to observe, that it is impossible to proceed the voyage as quck as if your Excellencÿ takes fresh horses in different places for the horses must rest by and bÿ, therefore we wait for further information to act according the desire of your Excellencÿ and than we Shall take care of a Strong and decent Coach and that he shall be at the door of the Arms of Amsterdam at nine o clock on friday morning next.
We Shall charge the amount of the articles bought by your order on your private acct. and mind to put the invoice into the trunck. Shall we paÿ the coach now or by your Excellency return.
We are much obliged to your Excellency for the preference you give us in executing the commissions you have occasion for, and we take the liberty to recommand us in every respect and we assure you, we shall have the greatest care for the concerns you be so kind to trust to our application.

We have the honour to be with the greatest Consideration & esteem Sir Your most obedients & very Humble Servant.
Wilhem & Jan Willink

